Luke, J.
The defendant was convicted of abandoning his minor , children, in violation of law. The rulings of the court upon the admissibility of evidence were not error. The charge of the court, when read in its entirety, was adjusted to the issues in the case, and was not error for any of the reasons pointed out in the special grounds of the motion for a new trial. The court’s refusal to give *161the requested instructions to the jury in the exact language requested, in view of the charge as a whole, was not error. In view of the instructions by the court to the jury, the motions to declare a mistrial were properly overruled. The venue of the offense charged was shown to have been in Berrien county, and there was evidence authorizing the defendant’s conviction. The overruling of the motion for a new trial was not error for any reason assigned.

Judgment affirmed.


Broyles, O. J., and Bloodteorth, J., concur.